Citation Nr: 0840278	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-40 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial disability rating for 
degenerative joint disease of the left knee, status-post left 
total knee arthroplasty, currently rated as 30 percent 
disabling.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of fracture of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the RO that, in 
pertinent part, granted service connection for degenerative 
changes of the left knee and assigned a 10 percent evaluation 
effective September 24, 2003; and increased a previous 0 
percent rating to 10 percent for residuals of fracture of the 
right tibia.  The veteran timely appealed for higher 
disability ratings.

In March 2007, the Board remanded the matters for additional 
development.  In October 2007, the RO assigned a 100 percent 
evaluation for the veteran's left total knee arthroplasty, 
effective April 30, 2007; and then decreased the rating to 
30 percent, effective June 1, 2008.  In May 2008, the RO 
increased the disability evaluation to 30 percent for 
residuals of fracture of the right tibia, effective 
September 24, 2003.

Because higher evaluations are available for each disability, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, each of the claims remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period from September 24, 2003, through April 29, 
2007, the veteran's degenerative joint disease of the left 
knee, status-post left total knee arthroplasty, was 
manifested by osteoarthritis, and functional loss due to 
fatigability, incoordination, and decreased strength; no more 
than noncompensable limitation of flexion and extension is 
demonstrated and slight subluxation or instability.

2.  For the period from June 1, 2008, the veteran's 
degenerative joint disease of the left knee, status-post left 
total knee arthroplasty, has been manifested by complaints of 
severe pain and weakness.

3.  The veteran's residuals of fracture of the right tibia 
are manifested by no more than marked knee disability due to 
painful and limited flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, 
status-post left total knee arthroplasty, for the period from 
September 24, 2003, through April 29, 2007, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 
4.71a, Diagnostic Codes 5260, 5261 (2008).

2.  The criteria for separate 10 percent rating for 
degenerative joint disease of the left knee, with 
subluxation, for the period from September 24, 2003, through 
April 29, 2007, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a 60 percent rating for degenerative 
joint disease of the left knee, status-post left total knee 
arthroplasty, for the period from June 1, 2008, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 
4.71a, Diagnostic Codes 5055 (2008).

3.  The criteria for a disability rating in excess of 30 
percent for residuals of fracture of the right tibia are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table 
II; 4.71a, Diagnostic Code 5262 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2003 and April 2007 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2008 SSOC, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in October 2003.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, X-rays, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The October 2007 SOC also listed each applicable diagnostic 
code and disability rating for an impaired knee, tibia, and 
fibula-which the veteran reasonably could be expected to 
understand to support his claim.

The veteran has described the effects that his residuals of 
fracture of the right tibia had on his former employment as a 
service technician, and on his current activities of daily 
living during recent VA examinations.  The veteran has also 
been represented by a veterans' service organization 
throughout this appeal.  Any notice error is not prejudicial 
because the veteran has demonstrated actual knowledge of the 
information that is necessary to support the claim.  Hence, 
the notice deficiencies do not affect the essential fairness 
of the adjudication. 

The veteran has also appealed for a higher initial disability 
rating assigned following the grant of service connection for 
degenerative joint disease of the left knee.  Hence, the 
Board has characterized that issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson held that a claim for an 
initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Degenerative Joint Disease of the Left Knee,
Status-Post Left Total Knee Arthroplasty

Service connection has been established for degenerative 
joint disease of the left knee, status-post left total knee 
arthroplasty.  The RO has evaluated the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, as 10 percent 
disabling for the period from September 24, 2003, through 
April 29, 2007; and under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, as 100 percent disabling for the period from April 30, 
2007, through May 31, 2007, and as 30 percent disabling from 
June 1, 2008. 

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  Diagnostic Code 5003.  The standard 
ranges of motion of the knee are zero degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable limitation of 
motion due to arthritis and instability of the knee.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  

For the Period from September 24, 2003, through April 29, 
2007

Private treatment records, dated in April 2003, include 
diagnoses of degenerative meniscus and early osteoarthritis 
of both knees.
 
An MRI scan of the veteran's left knee, taken in April 2003, 
reveals left knee derangement.  Findings included a large 
lesion in the proximal tibia; a complex tear involving the 
entire medial meniscus; significant osteoarthritis; an 
anterior cruciate ligament tear; and bone marrow edema.

In September 2003, the veteran's treating physician, 
Chandresh Saraiya, M.D., indicated that the veteran had 
recently been diagnosed with osteoarthritis involving the 
left knee, and that he underwent surgical treatment for 
debridement.

During a November 2003 VA examination, the veteran reported 
that his left knee pain was worse than his right knee pain; 
and that he had daily flare-ups, lasting approximately one 
hour.  The flare-ups were brought on with activity and 
relieved with rest and medications.  He had locking of the 
left knee prior to surgery, and used a cane to walk.  On 
examination, range of motion of the left knee was from 
5 degrees extension to 90 degrees of flexion.  There was 
significant crepitus on patellofemoral region upon range of 
motion.  The left knee was intact to varus, anterior, and 
posterior drawer test, as well as Lachman.  There was a 
minimal amount of valgus laxity, but good end point.  X-rays 
revealed severe degenerative changes of the left knee.  The 
examiner opined that both knees demonstrated 40 percent 
fatigability, incoordination, and decreased strength.

Private treatment records, dated in May 2004, reveal that the 
veteran had arthroscopic surgery of the left knee in May 
2003; and that he continued to have left knee pain, which 
interfered with his daily activities.  He was hardly able to 
walk, and was unable to walk up flights of stairs.
    
The findings of minimal laxity are analogous to slight 
instability or subluxation of the left knee warranting a 
separate 10 percent rating when doubt is resolved in the 
veteran's favor.  Since moderate impairment was not shown or 
approximated, a rating greater than 10 percent under 
Diagnostic Code 5257 is not warranted.

Regarding flare-ups, the evidence reveals that the veteran's 
left knee pain restricted his daily activities and his 
ability to walk.  He did not report any incapacitating 
episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion or extension that meets or approximates 
the criteria for a higher evaluation.  His most severe 
limitation of flexion was to 90 degrees and extension was 
limited to 5 degrees.  This limitation does not meet the 
criteria for a compensable under Diagnostic Code 5260 or 
5261.  However, the objective evidence of pain on motion as 
noted by the examiner is significant.  Considering the degree 
of functional impairment, the criteria for a minimal 
compensable evaluation for limitation of motion is warranted.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59  However, there is no 
indication that the veteran has limitation of function that 
meets or approximates the criteria for a higher disability 
rating under Diagnostic Code 5260 or 5261.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, at no time during this period did the 
objective evidence of knee disability warrant a higher rating 
than 20 percent.  .

For the Period from June 1, 2008

Pursuant to Diagnostic Code 5055, prosthetic replacement of a 
knee joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30). Thereafter, chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
warrant a 60 percent rating.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The 
minimum rating following replacement of a knee joint is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In this case, there is evidence neither of ankylosis nor of 
nonunion of the tibia and fibula to warrant a disability 
rating in excess of 30 percent under Diagnostic Codes 5256 or 
5262.  Hence, each of those diagnostic codes is inapplicable.

The report of a March 2008 VA examination reflects that the 
veteran has experienced residual weakness, pain, and 
limitation of motion that affects his ability to walk.  He 
reported flare-ups occurring when walking, which lasted about 
one hour.  He reported using a cane for walking, and his gait 
was slow.  On examination, range of motion of the veteran's 
left knee was to 100 degrees on flexion and to 0 degrees on 
extension.  It was reported that the knee was fatigued, 
lacked endurance and that there were indications of abnormal 
weight bearing.  Resolving all doubt in the veteran's favor, 
a 60 percent rating is warranted.  

B.  Residuals of Fracture of the Right Tibia

Service connection has been established for residuals of 
fracture of the right tibia. effective May 1962.

Effective September 2003, the RO assigned a 30 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, pertaining to impairment of the tibia and fibula.

Diagnostic Code 5262 provides a 30 percent evaluation when 
malunion of the tibia and fibula is productive of marked knee 
or ankle disability.  A 40 percent evaluation is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Alternatively, the veteran's residuals of fracture of the 
right tibia may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, as shown above, pertaining to 
limitation of motion of the right knee.

X-rays taken of the veteran's right knee in April 2003 reveal 
moderate osteoarthritis involving the patellofemoral joint 
and medial tibiofemoral joint space.

During a November 2003 VA examination, the veteran reported 
that a crane came down and hit his right leg, causing him to 
fracture his tibia and fibula in service in 1963.  Current 
symptoms included constant pain with occasional flare-ups.  
On examination, range of motion of the right knee was to 100 
degrees on flexion and to 0 degrees on extension.  He had 
positive anterior and posterior drawer signs and mild laxity 
on valgus testing.  

The report of a July 2008 VA examination reflects that the 
veteran is expected to undergo a total right knee replacement 
in the near future.  The veteran again reported painful 
motion and occasional flare-ups.  Examination revealed 
tenderness and weakness of the right knee.  The veteran's 
gait was slow, limping.  The examiner also noted limitations 
with standing and walking, as well as painful motion, 
fatigue, weakness, and lack of endurance.  Range of motion 
was to 100 degrees on flexion and to 0 degrees on extension.  
Neither instability nor ankylosis was shown.  

Functional factors and painful motion have been considered by 
the RO in the assignment of the current 30 percent disability 
rating for marked knee disability under Diagnostic Code 5262.  
The evidence does not reflect that residuals of fracture of 
the right tibia are productive of nonunion, requiring a 
brace, to warrant a disability rating in excess of 30 percent 
under Diagnostic Code 5262.
 
Here again, the objective evidence still reflects limitation 
of flexion of the right knee to a degree that is 
noncompensable.  While the mild laxity and positive drawer 
signs could be analogous to slight subluxation or 
instability, the veteran is already in receipt of an 
evaluation reflecting functional loss greater than what is 
exhibited on objective evaluations.  Even with consideration 
of functional factors, the criteria for a rating greater than 
20 percent for limitation of motion are not met or 
approximated.  The veteran, therefore, does not meet the 
criteria for a disability rating in excess of 30 percent 
under any applicable Diagnostic Code or combination of 
Diagnostic Codes.  38 C.F.R. §§ 4.7, 4.21.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, 
the record does not support the assignment of a different 
percentage evaluation at any time during the period on 
appeal.

C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee, for the period 
from September 24, 2003, through April 29, 2007, is denied.

An initial separate disability rating of 10 percent for 
degenerative joint disease of the left knee, with 
subluxation, for the period from September 24, 2003, through 
April 29, 2007, is allowed, subject to the regulations 
governing the award of monetary benefits.

A 60 percent rating for degenerative joint disease of the 
left knee, status-post left total knee arthroplasty, for the 
period from June 1, 2008, is allowed, subject to the 
regulations governing the award of monetary benefits.

An increased disability rating for residuals of fracture of 
the right tibia is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


